Name: Commission Regulation (EC) No 292/98 of 4 February 1998 amending for the seventh time Regulation (EC) No 913/97 adopting exceptional support measures for the market in pigmeat in Spain
 Type: Regulation
 Subject Matter: trade policy;  agri-foodstuffs;  means of agricultural production;  Europe;  animal product
 Date Published: nan

 ¬ ¬EN Official Journal of the European CommunitiesL 30/14 5. 2. 98 COMMISSION REGULATION (EC) No 292/98 of 4 February 1998 amending for the seventh time Regulation (EC) No 913/97 adopting exceptional support measures for the market in pigmeat in Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat (1), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 20 thereof, Whereas because of the outbreak of classical swine fever in certain production regions in Spain, exceptional support measures for the market in pigmeat in that Member State were adopted by Commission Regulation (EC) No 913/97 (3), as last amended by Regulation (EC) No 2530/97 (4); Whereas the appearance of new cases of classical swine fever in Spain has led the Spanish authorities to introduce new protection and surveillance zones; whereas it is appropriate to include these zones in the support measures provided for by Regulation (EC) No 913/97 by replacing Annex II of the said Regulation by a new Annex; Whereas, because of the continuing veterinary and trade restrictions and their enlargement to new zones, the numbers of fattening pigs and piglets which may be de- livered to the competent authorities should be increased, thereby permitting continuation of the exceptional measures in the weeks to come; Whereas the rapid application of exceptional market support measures is one of the means of combating the spread of classical swine fever; whereas Article 1 point 1 of this Regulation should accordingly apply from 15 January 1998 in order to avoid any interruption in the support measures for fattening pigs, for which the number currently laid down was attained on 14 January 1998, and the other provisions from 21 January 1998; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 913/97 is hereby amended as follows: 1. Annex I is replaced by Annex I hereto; 2. Annex II is replaced by Annex II hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 21 January 1998. However, Article 1 point 1 shall apply with effect from 15 January 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 February 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 282, 1. 11. 1975, p. 1. (2) OJ L 349, 31. 12. 1994, p. 105. (3) OJ L 131, 23. 5. 1997, p. 14. (4) OJ L 346, 17. 12. 1997, p. 67. ¬ ¬EN Official Journal of the European Communities L 30/155. 2. 98 ANNEX I ANNEX I Maximum total number of animals from 6 May 1997: Fattening pigs 560 000 head Piglets 140 000 head Cull sows 8 000 head ANNEX II ANNEX II  In the province of Lerida, the protection and surveillance zones as defined in Annexes I and II to the Order of the Generalitat de Catalunya dated 30 December 1997, published in the Official Journal of the Generalitat of 20 January 1998, page 668.  In the province of Segovia, the protection and surveillance zones as defined in Annexes I and II to the order of the Junta de Castilla y LeÃ ³n dated 19 January 1998, published in the Official Journal of the Junta of 20 January 1998, page 619.  In the province of Madrid, the protection and surveillance zones as defined in Annexes I and II to the Order of the Comunidad de Madrid dated 14 January 1998, published in the Official Journal of the Comunidad of 16 January 1998, page 11.  In the province of Toledo, the protection and surveillance zones as defined in Annexes I and II to the Order of the Junta de Comunidades de Castilla-La Mancha dated 13 January 1998, published in the Official Journal of the Junta of 16 January 1998, page 319.